UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EVELYN JODY STARK,
                           Plaintiff,
                                                                       19-CV-7439 (CM)
                    -against-
                                                                   ORDER OF DISMISSAL
MATTHEW COOPER,
                           Defendant.


COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action invoking the Court’s federal jurisdiction

under 28 U.S.C. § 1331. She asserts that Justice Matthew Cooper violated her rights in divorce

proceedings in the New York State Supreme Court, New York County. By order dated

September 13, 2019, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis. For the reasons set forth in this order, the Court dismisses this action.

                                    STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
                                         BACKGROUND

       Plaintiff sues Justice Matthew Cooper who is presiding over her divorce proceeding in

state court. She asserts that for nine years, she has been “held hostage and entrapped.” (ECF No.

2, 5.) Plaintiff claims that Defendant has denied her due process, enforcement of certain orders,

discovery, and the privilege of being protected by the Constitution and other federal laws. She

asserts that Defendant has unlawfully delayed her divorce proceedings and allowed her spouse to

hide his assets. Plaintiff describes her feelings of entrapment, and claims that because she has a

traumatic brain injury from a car accident that Defendant’s actions also violate her rights under

Title II of the Americans with Disabilities Act (ADA). She further alleges that Defendant has a

conflict of interest, has misinterpreted the law, and has “forced manipulated Refere [sic] trial.”

(Id. at 6.) Plaintiff asserts that Defendant’s conduct in the state-court action constitute “fraud and

abuse,” deception, treason, and criminal misrepresentation. She seeks monetary compensation.

                                           DISCUSSION

       Because Plaintiff brings this action against Justice Cooper asserting that he repeatedly

violated her rights under the Constitution and federal law, her claims are construed as being

brought under 42 U.S.C. § 1983. Section 1983 provides redress for a deprivation of federally

protected rights by persons acting under color of state law. 42 U.S.C. § 1983; Flagg Bros., Inc. v.

Brooks, 436 U.S. 149, 155-57 (1978). To state a claim under § 1983, a plaintiff must allege both

that: (1) a right secured by the Constitution or laws of the United States was violated, and (2) the

right was violated by a person acting under the color of state law, or a “state actor.” West v.

Atkins, 487 U.S. 42, 48-49 (1988).

       Plaintiff’s § 1983 claims against Justice Cooper must be dismissed because judges are

absolutely immune from suit for damages for any actions taken within the scope of their judicial

responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts arising out of, or


                                                  2
related to, individual cases before the judge are considered judicial in nature.” Bliven v. Hunt,

579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad faith or malice cannot overcome

judicial immunity.” Id. (citations omitted). This is because “[w]ithout insulation from liability,

judges would be subject to harassment and intimidation . . . .” Young v. Selsky, 41 F.3d 47, 51

(2d Cir. 1994). In addition, as amended in 1996, § 1983 provides that “in any action brought

against a judicial officer for an act or omission taken in such officer’s judicial capacity,

injunctive relief shall not be granted unless a declaratory decree was violated or declaratory relief

was unavailable.” 42 U.S.C. § 1983.

       Judicial immunity does not apply when the judge takes action “outside” his judicial

capacity, or when the judge takes action that, although judicial in nature, is taken “in absence of

jurisdiction.” Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions

that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly

where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

       Plaintiff brings this action against Justice Cooper challenging his decisions in the divorce

proceedings. Because the actions Plaintiff complains of are plainly judicial in nature, Justice

Cooper is entitled to absolute immunity.1

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint, filed in forma pauperis


       1
          Plaintiff, who suffers from a traumatic brain injury, previously filed a complaint
alleging that Justice Cooper denied her accommodation in the divorce proceedings in violation of
Title II of the ADA. See Stark-Katz v. Cooper, ECF 1:18-CV-0120, 1 (S.D.N.Y. Feb. 16, 2019).
On February 16, 2018, the Court memo-endorsed Plaintiff’s letter withdrawing the complaint
and apologizing for “mistakenly believ[ing]” that she had standing to bring a claim under the
ADA. See ECF 1:18-CV-0120, 9.
       .


                                                  3
under 28 U.S.C. § 1915(a)(1), is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(iii). All other

pending matters are terminated.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   September 24, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 4
